NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO WILFREDO MEJIA-MIRANDA,                   No.    21-70828

                Petitioner,                     Agency No. A206-311-254

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 9, 2022**
                                Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and MOLLOY,*** District
Judge.

      Mario Mejia-Miranda, a native and citizen of El Salvador, petitions for

review of the decision of the Board of Immigration Appeals (BIA) dismissing his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
appeal of an Immigration Judge’s (IJ) order denying his applications for asylum,

withholding of removal, and relief under the Convention Against Torture (CAT).

We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      Substantial evidence supports the agency’s finding that Mejia-Miranda does

not qualify for asylum because he failed to establish past persecution or a well-

founded fear of future persecution by the government or by forces that the

government was unable or unwilling to control. Velasquez-Gaspar v. Barr, 976

F.3d 1062, 1064 (9th Cir. 2020) (quoting Bringas-Rodriguez v. Sessions, 850 F.3d

1051, 1062 (9th Cir. 2017) (en banc)). Mejia-Miranda testified that four men

attacked him, “but [he didn’t] know who they were.” Mejia-Miranda offered no

testimony identifying his attackers, stating only that the four men were wearing

hoodies, which is insufficient to show the attacks were by government actors.

Even taking into account Mejia-Miranda’s testimony that the attackers threatened

to harm his family if he reported them to the police, see Davila v. Barr, 968 F.3d

1136, 1143 (9th Cir. 2020), the only additional relevant evidence Mejia-Miranda

was able to provide was testimony from a relative that people “sympathetic of

political parties run a risk since gangs have infiltrated in many dependency’s of the

state.” But Mejia-Miranda did not explain why he did not seek protection from the

mayor that he worked for, or provide any additional evidence beyond generalized

conditions discussing gang violence and political corruption. Thus, substantial


                                          2
evidence supports the agency’s determination that Mejia-Miranda failed to show

government acquiescence.

      Because Mejia-Miranda fails to meet his burden of proof for asylum, he

necessarily fails to meet the higher burden required for withholding of removal.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      In his opening brief, Mejia-Miranda did not challenge the BIA’s

determinations on internal relocation, the reasonableness of his fear of future

persecution, or the denial of CAT relief. Any argument on these grounds is

therefore waived. See Escobar Santos v. Garland, 4 F.4th 762, 764 n.1 (9th Cir.

2021); Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079–80 (9th Cir. 2013).

      PETITION DENIED.




                                          3